[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTIONS #120, 121, 122 AND 123
The defendant's motion for contempt regarding visitation is granted. The court orders the plaintiff to pay counsel fees to counsel for the defendant in the amount of $250. CT Page 5741-ct
The defendant's motion for contempt coded 121 regarding the failure of the plaintiff to pay $350 counsel fees is granted. An additional $100 in counsel fees is awarded to counsel for the defendant.
The defendant's motion for contempt coded 122 is denied and the plaintiff's motion to modify coded 123 is denied.
The total amount due from the plaintiff to the defendant's counsel is $700 which amount is to be paid within thirty days from the date this decision is filed.
AXELROD, J.